Exhibit 10.2

Form for Non-Employee Directors

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

NYSE EURONEXT 2008 OMNIBUS INCENTIVE PLAN

THIS AGREEMENT (the “Agreement”) is entered into as of the      day of
                        , 2009, by and between the NYSE Euronext (the “Company”)
and                                      (the “Participant”). Capitalized terms
used but not defined in this Agreement shall have the meanings assigned to them
in the Plan.

W I T N E S S E T H:

WHEREAS, the Company has adopted the NYSE Euronext 2008 Omnibus Incentive Plan
(the “Plan”), which is administered by a Committee appointed by the Company’s
Board of Directors (the “Committee”); and

WHEREAS, pursuant to Section 10.1 of the Plan, the Committee may grant
Restricted Stock Units to Non-Employee Directors under the Plan.

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Grant of Restricted Stock Units. Subject to the restrictions and other
conditions set forth herein, the Committee has authorized this grant of
             Restricted Stock Units (“RSUs”) to the Participant as of
                                 (the “Grant Date”).

2. Vesting. The RSUs shall be 100% fully vested on the date of grant; provided,
however, that, RSUs shall not be distributed to the Participant other than in
accordance with Section 3 below.

3. Termination. Upon a Participant’s Termination, other than a Termination for
Cause, all of the RSUs granted to a Participant hereunder shall be distributed
to the Participant in shares of Common Stock as soon as practicable following
such Termination. Notwithstanding any contrary provision contained herein, in
the event of a Participant’s Termination for Cause, all RSUs shall immediately
be forfeited.

4. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by any RSUs
unless and until the Participant has become the holder of record of the shares,
and, except as otherwise specifically provided for in the Plan and in Section 5
below, no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares.



--------------------------------------------------------------------------------

5. Dividends. Cash or stock dividends (whether regular or extraordinary)
declared and paid with respect to shares of Common Stock underlying the RSUs
granted herein shall be treated as follows: (a) stock dividends shall be
credited to a dividend book entry account and distributed to the Participant
upon Termination, as provided in Section 3 above and (b) cash dividends shall be
distributed to the Participant as soon as practicable after the date such
dividends are declared and paid.

6. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. Capitalized
terms in this Agreement that are not otherwise defined shall have the same
meaning as set forth in the Plan. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes any prior agreements
between the Company and the Participant with respect to the subject matter
hereof.

7. Amendment. To the extent applicable, the Board or the Committee may at any
time and from time to time amend, in whole or in part, any or all of the
provisions of this Agreement to comply with Section 409A of the Code and the
regulations thereunder, including but not limited to, imposing a six month delay
upon the distribution of RSUs to a Participant if, at the time of Termination,
such Participant is a “specified employee” within the meaning of Section 409A of
the Code, or any other applicable law and may also amend, suspend or terminate
this Agreement subject to the terms of the Plan.

8. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person, or by United
States mail, to the appropriate party at the address set forth below (or such
other address as the party shall from time to time specify):

If to the Company, to:

NYSE Euronext

11 Wall Street

New York, New York 10005

Attention: Secretary

If to the Participant, to the address on file with the Company.

9. No Obligation to Continue Employment or Directorship. This Agreement is not
an agreement of employment or directorship. This Agreement does not guarantee
that the Company or its Affiliates will employ or retain, or to continue to,
employ or retain the Participant during the entire, or any portion of the, term
of this Agreement, including but not limited to any period during which any RSUs
are outstanding.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

NYSE EURONEXT By:  

 

Name:   Title:   PARTICIPANT

 

 

3